United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Andrew M. Baron, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1394
Issued: December 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 8, 2015 appellant filed a timely appeal of a December 12, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merit decision in the case.3
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty.
1

The Board notes that appellant submitted additional evidence with his request for appeal. The Board’s
jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision. Therefore,
the Board is precluded from considering the new evidence pursuant to 20 C.F.R. § 501.2(c).
2
3

5 U.S.C. § 8101 et seq.

Appellant filed a timely request for oral argument. By order dated October 27, 2015, the Board denied his
request as his arguments could be adequately addressed in a decision based on a review of the case record. Order
Denying Request for Oral Argument, Docket No. 15-1394 (issued October 27, 2015).

FACTUAL HISTORY
On January 28, 2014, appellant then a 48 year-old city letter carrier, filed a traumatic
injury claim (Form CA-1), alleging that on January 27, 2014 he was robbed at gunpoint while on
his mail route and subsequently experienced occupational stress. Appellant stopped work on
January 27, 2014 and did not return.
Appellant submitted an attending physician’s form report from Dr. Alapatt Thomas, a
Board-certified internist, dated January 28, 2014, who noted appellant was robbed at gunpoint
and experienced anxiety. He noted, by checking a box marked “yes,” that appellant’s condition
was caused or aggravated by an employment activity. The physician noted appellant was totally
disabled from January 27 to March 28, 2014. In a duty status report dated January 28, 2014,
Dr. Thomas noted clinical findings, diagnosed anxiety and depression, and found appellant
unable to return to work.
On February 3, 2014, OWCP advised appellant of the evidence necessary to establish his
claim. It requested appellant to submit additional evidence to include a detailed description of
the employment incident(s) that contributed to his claimed illness. OWCP requested that the
employing establishment to provide comments from a knowledgeable supervisor on the accuracy
of all statements, provide a copy of the employee’s position description and physical
requirements, and address whether appellant was able to perform the required duties.
In a statement dated February 3, 2014, the agency concurred with appellant’s statements.
In a decision dated March 12, 2014, OWCP accepted incident, but denied appellant’s
claim for compensation as the medical evidence did not establish a diagnosed medical condition
in connection with the accepted incident.
On March 30, 2014, appellant requested reconsideration. In a statement dated March 28,
2014 appellant indicated that his psychologist had recommended anti-depressant medication after
the work incident. He noted that after the incident he did not leave his house and did not speak
to anyone. In a March 14, 2014 report, Dr. Daniel E. Williams, a clinical psychologist, treated
appellant for extreme anxiety, moderate depression, and flash backs as a result of being held up
while delivering mail at work. Dr. Williams diagnosed post-traumatic stress disorder and social
stressors. The psychologist recommended remaining off work until May 1, 2014. In a report
dated April 25, 2014, Dr. Williams noted appellant was anticipating his return to work on
May 1, 2014. The psychologist opined that appellant was not ready to return to delivering mail
in environments that were very threatening and frightening to him and where he fears for his life.
Dr. Williams found appellant to be extremely anxious, moderately depressed and experiencing
flashbacks of being held up. Dr. Williams diagnosed posttraumatic stress disorder and psychosocial stressors. He recommended appellant return to work on July 7, 2014.
The employing establishment submitted a June 16, 2014 report from a U.S. Postal
Inspector who noted that there was an active investigation in which appellant was a victim of an
armed robbery while delivering mail along his route. The inspector noted that on January 27,
2014 at approximately 2:15 p.m. appellant was robbed at gunpoint by three unidentified males
inside a housing development located in Newark, NJ. Appellant reported that one of the suspects

2

shoved him up against the cluster box and stated, “Give me what you got, Give me your money.”
Another suspect cocked a rifle and pointed it at appellant. The suspects fled after stealing
appellant’s cellphone and his money.
In a decision dated July 18, 2014, OWCP denied appellant’s claim as modified. OWCP
noted that, although appellant had submitted sufficient medical evidence from Dr. Williams to
establish a firm medical diagnosis, he had failed to provide a rationalized medical opinion which
showed that the accepted January 27, 2014 incident caused the diagnosed medical condition.
On September 11, 2014 appellant requested reconsideration. He submitted a Form CA-1
dated January 28, 2014, OWCP decisions dated March 12 and July 18, 2014, reports from
Dr. Williams dated March 14 and April 25, 2014, and a narrative statement dated March 28,
2014, all previously of record.
Appellant submitted a July 11, 2014 report from Dr. Williams who noted appellant was
very anxious about having to return to work. He opined that emotionally appellant was not ready
to return to work and would be disabled until August 4, 2014. Dr. Williams diagnosed posttraumatic stress disorder and psycho-social stressors. In a September 10, 2014 report,
Dr. Williams noted treating appellant beginning on March 14, 2014 after he was robbed at
gunpoint while delivering mail. Dr. Williams opined that the diagnosed post-traumatic stress
disorder was directly and causally related to the work-related incident that he experienced on
January 27, 2014, wherein he was the victim of an armed robbery. He diagnosed post-traumatic
stress disorder and psycho-social stressors. Appellant was treated by Dr. Thomas on August 25,
2014 who diagnosed insomnia, anxiety and post-traumatic stress disorder. Appellant report
being held at gun point during on January 27, 2014 at work and since that incident experienced
high levels of stress, anxiety, and depression. Dr. Thomas noted appellant never had these
conditions prior to this incident. He noted appellant was exhibiting symptoms of post-traumatic
stress disorder and he recommended appellant take a leave absence from work until
September 14, 2014.
In a decision dated December 12, 2014, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.4
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed is causally related to the
4

George H. Clark, 56 ECAB 162 (2004).

3

employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or occupational disease.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
The evidence establishes and OWCP has accepted that appellant was robbed at gunpoint
by three unidentified males while delivering his mail route on January 27, 2014.
To establish his claim, appellant must also submit rationalized medical evidence
establishing that his claimed medical conditions are causally related to the accepted incident.7
While it is undisputed that appellant has anxiety and post-traumatic stress disorder, the medical
evidence does not sufficiently establish the causal connection between the accepted incident and
the anxiety and post-traumatic stress disorder.
In his March 14, 2014 report, Dr. Williams treated appellant for extreme anxiety,
moderate depression and flash backs as a result of being held up while delivering mail at work.
Dr. Williams diagnosed post-traumatic stress disorder, and social stressors. In reports dated
April 25 and July 11, 2014, Dr. Williams noted appellant was anticipating his return to work on
May 1, 2014. The psychologist found appellant to be extremely anxious, moderately depressed,
and experiencing flashbacks of being robbed. He diagnosed post-traumatic stress disorder and
opined that appellant was not ready to return to work. Similarly, in a September 10, 2014 report,
Dr. Williams opined that the diagnosed posttraumatic stress disorder was directly and causally
related to the work-related incident that he experienced on January 27, 2014, wherein he was the
victim of an armed robbery. He diagnosed post-traumatic stress disorder. Although
Dr. Williams supported causal relationship, he did not provide sufficient medical rationale
explaining how the robbery incident caused the diagnoses. The Board has held that a report
which lacks rationalization is insufficient.8
Appellant submitted an attending physician’s report from Dr. Thomas who noted
appellant was robbed at gunpoint and experienced anxiety. Dr. Thomas checked a box marked
“yes” that appellant’s condition was caused or aggravated by an employment activity. He noted
appellant was totally disabled from January 27 to March 28, 2014. The Board has held that an
opinion on causal relationship which consists only of a physician checking a box marked “yes”
to a medical form report question on whether the claimant’s condition was related to the history
5

Gary J. Watling, 52 ECAB 357 (2001).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

See William P. George, 43 ECAB 1159, 1167 (1992).

8

Supra note 6.

4

given is of little probative value. Without any explanation or rationale for the conclusion
reached, such report is insufficient to establish causal relationship.9
In his duty status report dated January 28, 2014, Dr. Thomas noted clinical findings and
diagnosed anxiety and depression and advised that appellant could not work. In the August 25,
2014 report Dr. Thomas diagnosed insomnia, anxiety, and post-traumatic stress disorder.
Appellant report being held at gun point during on January 27, 2014 at work and since that
incident experienced high levels of stress, anxiety, and depression. Dr. Thomas noted that
appellant never suffered from these conditions prior to the incident. The Board has held that an
opinion that a condition is causally related to an employment injury because the employee was
asymptomatic before the injury is insufficient, without supporting rationale, to support a causal
relationship.10
The Board finds that appellant has not submitted rationalized medical evidence
establishing that his claimed conditions are causally related to the accepted compensable
employment factors.11
On appeal appellant asserts that OWCP had improperly denied his claim as he believed
he had submitted sufficient medical evidence to establish that his diagnosed condition was
causally related to the accepted compensable employment factor of January 27, 2014. As noted
above, the medical evidence does not establish that appellant’s diagnosed conditions were
causally related to the accepted employment factor. Reports from appellant’s physicians failed
to provide sufficient medical rationale explaining how appellant’s diagnosed medical conditions
were caused or aggravated by the accepted employment factor.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 (a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a traumatic injury in the performance of duty.

9

The Board has held that when a physician’s opinion on causal relationship consists only of checking “yes” to a
form question, without explanation or rationale, that opinion is of diminished probative value and is insufficient to
establish a claim. Sedi L. Graham, 57 ECAB 494 (2006); D.D., 57 ECAB 734 (2006).
10

Kimper Lee, 45 ECAB 565 (1994).

11

See William P. George, supra note 7.

5

ORDER
IT IS HEREBY ORDERED THAT the December 12, 2014 decision of OWCP is
affirmed.
Issued: December 22, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

